--------------------------------------------------------------------------------


  Exhibit (10)-dd
 
  
 
  LETTER WAIVER
 
  
To: Bausch & Lomb B.V. (the Company)
Koolhovenlaan 110
1119 NH Schiphol-Rijk
The Netherlands


Fax: +31 20 6554 651
Attn: Financial Controller




and:  Bausch & Lomb Incorporated (the Guarantor)
One Bausch & Lomb Place
Rochester
New York 14604
United States of America


Fax: +1 585 338 8188
Attn:  Corporate Treasury Operations
 
  17 May, 2006
 
  Dear Sirs,
 
  US$375,000,000 credit agreement (the Agreement) dated 29 November 2005 (as
amended) between (among others) the Company, the Guarantor and Citibank
International plc as facility agent
 

1.  
Background

 

(a)  
This letter is supplemental to and amends the Agreement.

 

(b)  
Pursuant to Clause 25 (Amendments and Waivers) of the Agreement, the Majority
Lenders have consented to the amendments to the Agreement contemplated by this
letter. Accordingly, we are authorised to execute this letter on behalf of the
Finance Parties.

 

2.  
Interpretation

 

(a)  
Capitalised terms defined in the Agreement have the same meaning when used in
this letter unless expressly defined in this letter.

 

(b)  
The provisions of Clause 1.2 (Construction) of the Agreement apply to this
letter as though they were set out in full in this letter except that references
to the Agreement are to be construed as references to this letter.

 

(c)  
Effective Date means the date on which the Facility Agent gives notification to
the Obligors that it has received a copy of this letter countersigned by the
Company and the Guarantor; provided that the Facility Agent must provide such
notification as soon as reasonably practicable but no later than one (1)
business day after the Facility Agent has received a copy of the fully
countersigned letter.

 

3.  
Amendments

 

(a)  
Subject to subparagraph (b) below, the Agreement will be amended from the
Effective Date in accordance with subparagraph (c) below.

 

(b)  
The Agreement will not be amended by this letter unless the Facility Agent has
received a copy of this letter countersigned by the Company and the Guarantor.

 

(c)  
The Agreement will be amended as follows:

 

(i)  
Clause 19.11(a) (BLIO Matters) of the Agreement will be amended by deleting the
introductory sentence in its entirety and replacing it with the following:

 

 
"Solely for the Waiver Period, it is agreed that the BLIO Matters described in
the BLIO Announcements and Confidential Disclosures, and the Other Matters
described in the Other Announcements and Confidential Disclosures will not
result in or constitute a breach of this Agreement (including, without
limitation, any misrepresentation or breach of covenant) or a Default to the
extent that:";

 

(ii)  
the first line of Clause 19.11(a)(i) (BLIO Matters) of the Agreement will be
amended by adding the words: "with respect to the BLIO Matters," before the
words "any restatements";

 

(iii)  
Clause 19.11(a)(ii) (BLIO Matters) of the Agreement will be amended by:

 

(A)  
adding the words "with respect to the BLIO Matters, and" before the words "with
respect to any delay" in the first line thereof; and

 

(B)  
deleting the reference to “31 May” in the last line thereof and replacing it
with “2 October”;

 

(iv)  
the following sentence shall be inserted as a new paragraph at the end of Clause
19.11(a) (BLIO Matters):

 

 
"Furthermore, solely for the Waiver Period, the Lenders agree to waive any
Default which may arise in the event that the Guarantor receives a 'Notice of
Default' due to default of performance, or breach of, any covenant or warranty
by the Guarantor under section 501(4) of the Indenture.";

 

(v)  
the definition of BLIO Announcements in Clause 19.11(b) of the Agreement shall
be amended by:

 

(A)  
deleting “and” at the end of subparagraph (iii);

 

(B)  
deleting the full stop after the words "Guarantor's related investigation" at
the end of subparagraph (iv) and replacing it with a semi-colon; and

 

(C)  
inserting new subparagraphs (v) to (ix), inclusive as follows:

 

 
“(v) press release dated 17 March, 2006 relating to updated status of the
Guarantor’s financial reporting;

 

 
(vi) Form 12(b)-25, dated 17 March, 2006, with respect to delay in filing of
Form 10-K Annual Report for the fiscal year ended 31 December, 2005;

 

 
(vii) Form 12(b)-25, dated 11 May, 2006 relating to delay in filing of Form 10-Q
Quarterly Report for the quarterly period ended 1 April, 2006;

 

 
(viii) Form 8-K, dated 4 May, 2006, relating to current litigation and debt
tender offers and consent solicitations; and

 

 
(ix) Form 8-K, dated 8 May, 2006 relating to tender offer and consent
solicitation under the Indenture.";

 

(vi)  
the following definitions shall be inserted into Clause 19.11(b) of the
Agreement between the definitions of BLIO Matters and Waiver Period:

 

 
"Confidential Disclosures means the confidential information which the Guarantor
disclosed to the Facility Agent and Lenders verbally and in writing prior to 16
May, 2006 under the terms of confidentiality agreements executed with each
Lender.

 

 
Indenture means the Guarantor's indenture with Citibank, N.A., dated 1
September, 1991, as supplemented and amended.

 

 
Other Announcements means the Guarantor's:

 

 
(i) press release dated 31 March, 2006 relating to collaborative investigations
regarding fungal eye infections;

 

 
(ii) press releases dated 10 April, 2006 relating to temporary suspension of
shipments of ReNu® with MoistureLoc® produced at Greenville, S.C. manufacturing
facility;

 

 
(iii) press release dated 13 April, 2006 relating to removing US manufactured
ReNu® with MoistureLoc® from retailers’ shelves;

 

 
(iv) press release dated 15 May, 2006 relating to worldwide withdrawal of ReNu®
with MoistureLoc®;

 

 
(v) Form 12(b)-25, dated 11 May, 2006 relating to delay in filing of Form 10-Q
Quarterly Report for the quarterly period ended 1 April, 2006;

 

 
(vi) Form 8-K, dated 12 April, 2006, relating to the 10 April, 2006 press
release;

 

 
(vii) Form 8-K, dated 14 April, 2006, relating to the 13 April, 2006 press
release;

 

 
(viii) Form 8-K, dated 4 May, 2006, relating to current litigation and debt
tender offers and consent solicitations;

 

 
(ix) Form 8-K dated 8 May, 2006 relating to tender offer and consent
solicitation under the Indenture; and

 

 
(x) Form 8-K, dated 15 May, 2006, relating to the 15 May, 2006 press release.

        
            Other Matters means (in both cases, including any such information
contained in the Other Announcements) the:
 

 
(i) financial, accounting and tax matters (other than the BLIO Matters); and

 

 
(ii) increased reports of fungal eye infections among contact wearers and any
relationship, impact or affect such reports have on the ReNu® with MoistureLoc®
product."; and

 

(vii)  
the definition of Waiver Termination Date in Clause 19.11(b) of the Agreement
shall be deleted in its entirety and replaced with the following:

 

 
“Waiver Termination Date means the earlier of:

          (i) 6.00 p.m. (Rochester, New York time) on 2 October, 2006; and
 

 
(ii) the date (if any) on which the trustee or holders of not less than 25 per
cent. of the principal amount of outstanding securities under any series with an
outstanding principal amount of at least US$50,000,000 under the Indenture have
given to the Guarantor notice that the principal amount of such securities is
due and payable immediately.".

 

4.  
Further Waiver

 
  The Guarantor’s 2005 annual report on Form 10-K will contain financial
statements for 2005 and restated financial statements for certain prior periods,
including but not limited to the Guarantor’s 2004 fiscal year. Accordingly, in
addition to the BLIO Matters and Other Matters not resulting in or constituting
a breach of the Agreement or Default during the Waiver Period, as set forth in
Clause 19.11(a), the Majority Lenders further agree, upon the filing of that
annual report on Form 10-K, in accordance with the terms of this letter, that
any representation under Clauses 16.6 (Financial statements) and 16.11
(Compliance with laws) of the Agreement which is incorrect in any material
respect, or any breach of the covenants at Clauses 17.7 (Maintenance of
accounts) and 17.10 (Reporting requirements) or any Default arising therefrom,
with respect to periods covered thereby, shall be permanently and irrevocably
waived, to the extent related to the matters described in the BLIO
Announcements, Other Announcements or Confidential Disclosures.
 

5.  
Indenture

 
  In the event that the Guarantor receives notice of an "Event of Default" due
to default of performance, or breach of any covenant or warranty by the
Guarantor under section 501(4) of the Indenture, the Guarantor will immediately
provide a copy of such notice to the Facility Agent.
 

6.  
Guarantee

 
  The Guarantor:
 

(a)  
agrees to the amendment of the Agreement as contemplated by this letter; and

 

(b)  
with effect from the Effective Date, confirms that the guarantee given by it
under the Agreement will:

 

(i)  
continue in full force and effect; and

 

(ii)  
extend to the liabilities and obligations of the Company to the Finance Parties
under the Finance Documents as amended by this letter.

 

7.  
Amendment fee

 

(a)  
In further consideration for the matters contemplated by this letter, the
Company must pay to the Facility Agent for the account of the Lenders which
consented on or before the date of this letter to the amendments to the
Agreement contemplated by this letter (the Consenting Lenders) a monthly fee
equal to 0.10 per cent. of the total Commitments of the Consenting Lenders. The
Facility Agent shall provide the Obligors with a listing of the Consenting
Lenders by 19 May, 2006. The first such monthly fee shall be payable no later
than 1 June, 2006, and subsequent monthly fees will be due on the first Business
Day of each month thereafter that the Guarantor is delayed in filing its
financial statements prior to the Waiver Termination Date. Payments will be made
to the account notified to the Company by the Facility Agent for this purpose.

 

(b)  
All amounts payable under this letter are exclusive of any value added tax or
other taxes of any nature and will not be subject to counterclaim or set-off
for, or be otherwise affected by, any claim or dispute relating to any matter
whatsoever and all such payments shall be made free and clear and without
deduction for or on account of any present or future taxes, charges, deductions
or withholdings.

 

8.  
Miscellaneous

 

(a)  
This letter is a Finance Document and a Fee Letter.

 

(b)  
From the Effective Date, the Agreement and this letter will be read and
construed as one document.

 

(c)  
Except as otherwise provided in this letter, the Finance Documents remain in
full force and effect.

 

(d)  
Except to the extent expressly waived in this letter, no waiver of any provision
of any Finance Document is given by the terms of this letter and the Finance
Parties expressly reserve all their rights and remedies in respect of any breach
of, or other Default under, the Finance Documents.

 

9.  
Governing law

 
  This letter is governed by English law.
 
 
/s/ Olufunmilayo Dada   /s/ Patrick McCawley.


For
CITIBANK INTERNATIONAL PLC
as Facility Agent for and on behalf of the Finance Parties
 
We agree with the terms of this letter.
 
 
/s/ Efrain Rivera
Efrain Rivera, Treasurer
For
BAUSCH & LOMB B.V.
 
Date: May 17, 2006
 
 
/s/ Stephen C. McCluski
Stephen C. McCluski
Sr. Vice President and CFO
For
BAUSCH & LOMB INCORPORATED
 
Date: May 17, 2006